AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                Page I of I   :) ) .



                                            UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                                               JUDGMENT IN A CRIMINAL CASE
                                  v.                                                                          (For Offenses Committed On or After November I, 1987)


                         Isabel Merino-Santiago                                                               Case Number: 3:19-mj-21282

                                                                                                              Merle N Schneidewind
                                                                                                              Defendant's Attorney


REGISTRATION NO. 83949298
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                     ----"--------------------------
 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                           Nature of Offense                                                                                     Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                           1

 D The defendant has been found not guilty on count(s)
                                                                                                          -------------------
 0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                    ATIME SERVED                                                          D                                        days

 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence,,.or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                           Thursday, March 14, 2019
                                                                                                           Date of Imposition of Sentence
                                    -·        ···...-----------
Received       -_--1_·_· -~_-'>,"_·:=_•~- - I.-·_--_--_-.,..·_··~_·=-~-·[-"'L-"'i':. cl~:;. :[~l):;..,_
              __
               DUSM                                                                                              ORABii ROBERT N. BLOCK
                                                                     MAR 14 2019                               ITED STATES MAGISTRATE JUDGE

                                                     CLERK US DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA
Clerk's Office Copy                               BY                      DEPUTY                                                                          3:19-mj-21282
